                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          James Henderson,                           JUDGMENT IN CASE

             Plaintiff(s),                            3:18-cv-00452-GCM

                 vs.

        G4S Secure Solutions,
           Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 18, 2018 Order.

                                               October 18, 2018
